DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 11, 2022 has been entered.
The amendment of claims 1, 24, 27, 37, 38, and 39 and cancellation of claims 2-20 and 23 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b), 102(a)(1), and 103 rejections have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on May 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,373,325  has been reviewed and is accepted. The terminal disclaimer has been recorded and the Double Patenting rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 21-22, and 24-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the 35 U.S.C. 112(b) and Double Patenting rejections. Applicant has incorporated allowable subject matter with the independent claims. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on January 11, 2022 (see pages 15-19 for more details).
In summary, the prior art does not appear to teach or suggest detecting a color gradient in the corrected color image, distinguishing the first region of the scene from a second region of the scene based on the color gradient, and aligning the first visual asset to the color gradient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667